33 F.3d 57
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Orlando P. MURDOCK, Appellant,v.Officer WISE;  Miller County Task Force;  Miller CountySheriff's Department, Appellees.
No. 93-4101.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 10, 1994.Filed:  August 18, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Orlando P. Murdock appeals the district court1 order granting summary judgment in favor of defendants in this 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record and the parties' briefs, we are convinced that no error of fact or law appears.  Accordingly, we affirm the district court's judgment for the reasons set forth in its opinion.  See 8th Cir.  R. 47B. We deny Murdock's motion for appointment of counsel.



1
 The Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)